116 F.3d 485
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randal A. RUIZ, Plaintiff-Appellant,v.CALIFORNIA DEPARTMENT OF CORRECTIONS;  California YouthAuthority;  Los Angeles Sheriff's Department;  Tonya Bowers,S.O.,;  Mr. Leffal, A.C.O.S.;  Cathy Mayfield, Parole Agent;Mr. Marusich, T.T.S.;  Mr. Smith, Program Admin.  (Y.T.S.);Deputy Quin, M.C.U. (I.A.S.D.);  Mrs. Muir, Parole Agent,C.Y.A. in Covina, CA;  Fire Captain Dennis, Camp 31;  WaltDaly, V.O.A. Orange, Defendants-Appellees.
No. 95-56781.
United States Court of Appeals, Ninth Circuit.
Submitted May 19, 1997.**Decided June 2, 1997.

Appeal from the United States District Court for the Central District of California, No. 95-56781;  Ronald S.W. Lew, District Judge, Presiding.
Before FLETCHER, REINHARDT, and FERNANDEZ, Circuit Judges.
MEMORANDUM*
California state prisoner Randal A. Ruiz appeals pro se the district court's dismissal without prejudice for failure to serve his 42 U.S.C. § 1983 complaint upon defendants within 120 days.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review a dismissal for failure to serve defendants pursuant to Fed.R.Civ.P. 4 for abuse of discretion.  See Puett v. Blandford, 912 F.2d 270, 273 (9th Cir.1990).
A plaintiff proceeding in forma pauperis may request the district court to order a United States marshal to serve the summons and complaint.  See Boudette v. Barnette, 923 F.2d 754, 757 (9th Cir.1991).  Ruiz sent his request to the district judge, who apparently did not direct the United States marshal to effect service.  Accordingly, we reverse and remand to the district court for issuance of an order to the marshal.
REVERSED and REMANDED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, we deny Ruiz's request for oral argument


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3